DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al (PGPUB 2017/0200415 A1).
	As to claim 1, Noguchi (Fig. 2) teaches, a display device (organic EL device 1), comprising:
a display panel (display unit 500) configured to display images (¶ 165);
a data driver (source driver 200) configured to supply data voltages to the 
display panel (¶ 170); and
a controller (display control circuit 100) configured to control the data driver (¶ 170),
wherein the controller operates in a normal mode (high resolution mode) having normal driving conditions and a power saving mode (low resolution mode) having driving conditions for reducing power consumption and lowers a driving frequency (i.e. lower the resolution by lowering the driving frequency, ¶ 18) and an environment of an interface 9display control circuit 100 includes display mode switching control circuit 110) connected to the data driver (¶ 170) as compared to a driving frequency and an interface environment in the normal mode when operating in the power saving mode (¶ 170: i.e. lower the resolution in low resolution mode).

	As to claim 2, Noguchi (Fig. 2) teaches, wherein the controller decreases a resolution along with the driving frequency as compared to a resolution and the driving frequency in the normal mode when operating in the power saving mode (¶ 92, 220: i.e. low resolution mode is driven with lower driving frequency)

As to claim 3, Noguchi (Fig. 2) teaches, wherein the controller decreases at least one of a data transmission rate, a number of data transmission lines, and data transmission traffic in the environment of the interface connected to the data driver as
compared to those in the normal mode when operating in the power saving mode (Fig. 17, rate of scan signals are reduced in low resolution mode, which can be interpreted as transmission traffic as scan signals control data transfer to the pixels from the drivers; ¶ 247, driving frequency such as refresh rate is reduced).

As to claim 10, Noguchi (Fig. 2) teaches, an image provider (display control circuit 100, emission drivers 400, gate drivers 300 and source driver 200) configured to provide data signals to the controller (¶ 172),
wherein the image provider decreases the number of data transmission lines in the environment of the interface connected to the controller as compared to that in the normal mode when operating in the power saving mode. (¶ 252: i.e. during pause period, data voltages are not supplied). 

As to claim 15, Noguchi (Fig. 2) teaches, wherein the controller further includes a pattern generator (i.e. Noguchi’s device generates calendar and clock at lower resolution) configured to generate image patterns to be displayed on the display panel when operating in the power saving mode (¶ 202),
wherein the interface connected between the image provider and the controller is not used when at least one of the image patterns is displayed on the display panel (¶ 243: i.e. scanning signals are paused during pause period and provides still image at lower refresh frequency)

	As to claim 16, Noguchi (Fig. 2) teaches, a method for driving a display device (organic EL device 1) including a display panel (display unit 500) configured to display images (¶ 165), a data driver (source driver 200) configured to supply data voltages to the display panel (¶ 170); and a controller (display control circuit 100) configured to control the data driver (¶ 170), the method comprising:
Driving the display device in a normal mode having normal driving conditions (high resolution mode)(¶ 18); and 
driving the display device in a power saving mode (low resolution mode) having driving conditions for having driving conditions for reducing power consumption (¶ 18);
wherein the driving of the display device in the power saving mode comprises lowering a driving frequency (i.e. lower the resolution by lowering the driving frequency, ¶ 18) and an environment of an interface (display control circuit 100 includes display mode switching control circuit 110) connected between the controller and to the data driver (¶ 170) as compared to a driving frequency and an interface environment in the normal mode (¶ 170: i.e. lower the resolution in low resolution mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Lee et al (PGPUB 2018/0348846 A1).
	
As to claim 4, Noguchi teaches the display device of claim 1, but does not specifically teach two or more external memories. 
Lee (Fig. 3A) teaches, wherein the controller includes two or more external memories for storing image data signals and does not use some or all of the two or more external memories when operating in the power saving mode (¶ 135: i.e. second graphic memory area remains in inactivated state to reduce power).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s graphic memory structure into Noguchi’s display device, so as to provide always-on-display function and reduce electric current consumption (¶ 5, 135).

	As to claim 5, Noguchi teaches the display device of claim 1, but does not specifically teach the controller claimed by Applicant in claim 5.
Lee (Fig. 3B) teaches, wherein the controller includes:
	an option controller (controller 380) configured to perform prior preparation for changing the driving conditions by exchanging signals with at least one of internal circuits (i.e. drives memory power source unit 390 to switch power sources on and off to control graphic memory to be active/inactive);
an input controller (controller 380) configured to receive external image data signals (Figs. 3A, 3B: i.e. receives image data and setting data from CPU),;
a memory controller (controller 380) configured to control read/write of external memories (¶ 146); and
an interface controller (controller 180) configured to control an interface connected to an external device (¶ 135, independently controls electric current supplied to each of the areas),
wherein the controller does not use at least one of the input controller and the memory controller when operating in the power saving mode (¶ 135: i.e. inactivates graphic memory to save electric current consumption).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s graphic memory structure into Noguchi’s display device, so as to provide always-on-display function and reduce electric current consumption (¶ 5, 135).

As to claim 6, Noguchi (Fig. 2) teaches, wherein the interface controller (display control circuit 100) decreases at least one of a data transmission rate, a number of data transmission lines, and data transmission traffic in the environment of the interface connected to the data driver as compared to those in the normal mode when operating in the power saving mode. (Fig. 17, rate of scan signals are reduced in low resolution mode, which can be interpreted as transmission traffic as scan signals control data transfer to the pixels from the drivers; ¶ 247, driving frequency such as refresh rate is reduced; ¶ 252, i.e. during pause period, data voltages are not supplied).

	As to claim 7, Noguchi teaches the display device of claim 1, but does not teach always on display.
Lee (Figs. 5A-5C) teaches, wherein, when the display panel executes an always-on-display (AOD) function  (AOD operation mode, ¶ 154) of always turning on a part of the display area in order to display a predetermined image in a predetermined size in a predetermined space (first image 510)(¶ 155), the controller decreases the driving frequency, the number of external memories to be used, a data transmission rate, and the number of data transmission lines in the environment of the interface connected to the data driver as compared to those in the normal mode in the power saving mode (¶ 149, When AOD function is performed, display is generated in specific area of the display unit. Further, the teachings of power saving in Noguchi can be combined with the AOD function of Lee as discussed above. Fig. 17 in Noguchi, rate of scan signals are reduced in low resolution mode, which can be interpreted as transmission traffic as scan signals control data transfer to the pixels from the drivers; ¶ 247 in Noguchi, driving frequency such as refresh rate is reduced). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s graphic memory structure into Noguchi’s display device, so as to provide always-on-display function and reduce electric current consumption (¶ 5, 135).

As to claim 8, Noguchi (Fig. 2) teaches wherein the controller further includes a picture quality controller (scanning and emission control driver) configured to perform picture quality processing for enhancing display quality on the image data signals (¶ 170), and
	wherein the controller does not use the picture quality controller in the power saving mode (¶ 243: i.e. scanning signals are paused during pause period and provides still image at lower refresh frequency)

	As to claim 14, Noguchi teaches the display device of claim 10, but does not specifically teach first and second communication interface.
	Lee (Figs. 5A-5C) teaches, wherein the controller switches an environment of an interface connected between the image provider and the controller from a first communication interface (i.e. all three graphic memories activated) to a second communication interface (i.e. partial graphic memory) and supplies the data signals through the second communication interface when operating in the power saving mode (Figs. 5A-5C, ¶ 154, 157, 159).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s graphic memory structure into Noguchi’s display device, so as to provide always-on-display function and reduce electric current consumption (¶ 5, 135).
As to claim 17, Noguchi teaches the display device of claim 1, but does not specifically teach two or more external memories. 
Lee (Fig. 3A) teaches, wherein the driving of the display device in the power saving mode comprises not using some or all of external memories operating in connection with the controller (¶ 135: i.e. second graphic memory area remains in inactivated state to reduce power).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s graphic memory structure into Noguchi’s display device, so as to provide always-on-display function and reduce electric current consumption (¶ 5, 135).

	As to claim 18, Noguchi teaches the display device of claim 1, but does not teach always on display.
Lee (Figs. 5A-5C) teaches, wherein the power saving mode comprises:
Decreasing at least one of the driving frequency, a resolution, a number of external memories to be used as compared to those in the normal mode (¶ 149, When AOD function is performed, display is generated in specific area of the display unit. Further, the teachings of power saving in Noguchi can be combined with the AOD function of Lee as discussed above. Fig. 17 in Noguchi, rate of scan signals are reduced in low resolution mode, which can be interpreted as transmission traffic as scan signals control data transfer to the pixels from the drivers; ¶ 247 in Noguchi, driving frequency such as refresh rate is reduced); and
decreasing at least one of a data transmission rate, a number of transmission lines, and data transmission traffic in the environment of the interface connected between the controller and the data driver as compared to those in the normal mode (¶ 252, i.e. during pause period, data voltages are not supplied).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s graphic memory structure into Noguchi’s display device, so as to provide always-on-display function and reduce electric current consumption (¶ 5, 135).

	As to claim 19, Noguchi teaches the display device of claim 1, but does not teach always on display.
Lee (Figs. 5A-5C) teaches, wherein the power saving mode includes an always-on-display (AOD) operation (AOD operation mode, ¶ 154) in which the display panel always turns on a part of the display area in order to display a predetermined image in a predetermined size in a predetermined space (first image 510)(¶ 155), wherein the driving frequency, the number of external memories to be used, the data transmission rate, and the number of data transmission lines in the environment of the interface connected to the data driver are decreased as compared to those in the normal mode in the power saving mode (¶ 149, When AOD function is performed, display is generated in specific area of the display unit. Further, the teachings of power saving in Noguchi can be combined with the AOD function of Lee as discussed above. Fig. 17 in Noguchi, rate of scan signals are reduced in low resolution mode, which can be interpreted as transmission traffic as scan signals control data transfer to the pixels from the drivers; ¶ 247 in Noguchi, driving frequency such as refresh rate is reduced). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s graphic memory structure into Noguchi’s display device, so as to provide always-on-display function and reduce electric current consumption (¶ 5, 135).

Allowable Subject Matter
Claims 9, 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claimed invention regards method of saving power consumption in a rollable display device by decreasing one of resolution, driving frequency, number of external memories to be used, data transmission rate, the number of data transmission lines, and the data transmission traffic. Regarding this feature, Applicant specifically claims that power saving mode decreases power consumption according to a degree to which the display area of the display panel is exposed to the outside. Examiner conducted search to find this limitation but could not find prior arts that would teach these limitations alone or in combination. Followings are the most relevant prior arts from the search. 
Choi et al (PGPUB 2019/0146557 A1) – Choi teaches a rollable display device with display size being adjusted. Choi teaches that the power consumption can be controlled by the size of the display being used but does not specifically teach the power saving mode involving the degree of the display being exposed and by decreasing different display characteristics described above.
Park et al (PGPUB 2017/0367198 A1) – Park teaches a rollable display device with reduced power consumption. Park teaches that OLED displays may have lower power consumption compared to other types of display devices, but do not specifically teach the power saving mode involving the degree of the display being exposed and by decreasing different display characteristics described above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691